Citation Nr: 0810058	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

A videoconference hearing was held in December 2002 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a May 2003 decision, the Board denied service connection 
for hypertension.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
May 2004, the veteran's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a May 2004 order, the Court granted 
the motion, vacated the Board's May 2003 decision, and 
remanded the matter to the Board for further development and 
readjudication.  In January 2005, the Board remanded the 
matter to the RO for additional evidentiary development.  

In a February 2006 decision, the Board again denied service 
connection for hypertension.  Thereafter, in June 2006, the 
Board vacated its February 2006 decision, in light of due 
process errors.  In July 2006 and July 2007, the Board again 
remanded the matter to the RO for correction of these due 
process deficiencies and additional evidentiary development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  Neither the veteran nor his attorney has argued 
otherwise.  

In light of recent communication from the veteran's attorney, 
however, another remand of this matter is unfortunately 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including 
hypertension, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

For purposes of application of the presumptive provisions, a 
10 percent rating for hypertension is warranted when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  

Additionally, for VA rating purposes, "hypertension" means 
that diastolic blood pressure is predominately 90 mm. or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Factual Background

The veteran's service medical records are negative for 
complaints or findings of hypertension.  Indeed, at his 
November 1959 military separation medical examination, he 
specifically denied a history of high blood pressure.  
Moreover, repeated blood pressure readings taken during the 
veteran's period of active duty range from 138/76 at his 
January 1957 military enlistment medical examination, to 
100/56 at his November 1959 military discharge examination.  
None of these readings approach the level necessary to 
constitute hypertension under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The post-service medical evidence of record is similarly 
negative for complaints or findings of hypertension for many 
years after service.  The record on appeal contains VA 
outpatient records, dated from March 1975 to May 2001.  In 
pertinent part, these records show blood pressure readings as 
follows:

January 1977 - 116/80; June 1977 - 140/90; June 1977 - 
104/66; August 1977 - 140/90; September 1977 - 110/70; 
September 1977 - 120/90; July 1979 - 114/80; April 1980 - 
134/86; May 1980 - 145/70 supine, 140/90 sitting; June 1980 - 
130/80; May 1982 - 134/80; July 1983 - 130/90; June 1986 - 
142/100 and 154/120.  These clinical records show that in 
June 1986, the veteran presented with concerns about his 
blood pressure.  The pertinent diagnosis was hypertension, 
essential versus labile.  

In January 2001, the veteran submitted a claim of service 
connection for hypertension.  In support of his claim, he 
submitted a May 2002 letter from B.A.M., M.D., who indicated 
that two former colleagues of his had previously treated the 
veteran.  Dr. M. indicated that "[f]rom their former records 
and documentation it has been noted [the veteran] has had a 
history of hypertension dating back to 1958."

Subsequent efforts to obtain records from Dr. M. and his 
former colleagues, however, were unsuccessful.  In a January 
2008 letter, the veteran's attorney acknowledged that "no 
records are available from any of these doctors."  

Reasons for Remand

As noted, the veteran seeks service connection for 
hypertension.  He contends that he has had hypertension since 
1958.  As set forth above, however, the record on appeal does 
not contain a diagnosis of hypertension until June 1986, more 
than twenty-six years after his separation from active 
service.  

The veteran now contends, however, that his current 
hypertension had its inception during service, as evidenced 
by the "elevated blood pressure" reading of 138/76 which 
was recorded during service.  In support of his claim that 
such reading represents an elevated blood pressure reading, 
he has cited section 7.12(b) of the VA Clinician's Guide, 
which purportedly provides that systolic pressure between 130 
and 130 is considered "high normal."

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
obtaining a VA medical examination or opinion is 
"necessary" if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2007).

The veteran has not yet been afforded a VA medical 
examination in connection with his claim.  Given the recent 
contentions of the veteran's attorney, and affording the 
veteran the benefit of the doubt, the Board finds that an 
examination is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology and likely date 
of onset of his current hypertension.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
hypertension (1) had its onset during his 
active duty; (2) was manifest to a 
compensable degree within one year of the 
veteran's separation from active duty; or 
(3) is otherwise causally or 
etiologically related to his active 
service or any incident therein, 
including any "elevated blood pressure 
readings" recorded therein.  A complete 
rationale should be provided.

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



